ATTORNEY GRIEVANCE COMMISSION * IN THE COURT OF APPEALS
OF MARYLAND                  • OF MARYLAND


                                                  Misc. Docket AG

v.                                            • No. 19

BRAND! SHANEE NAVE                            •   September Term, 2018


                        ****************************************

                                            ORDER

       WHEREAS, the Court having issued an order disbarring the Respondent Brandi Shanee

Nave, on November 30, 2018, on the basis of a reciprocal disbarment sanction issued by the

District of Columbia Court of Appeals filed March 8, 2018, and

       WHEREAS, this Court having received notice that the District of Columbia Court of

Appeals vacated Respondent's disbarment in Case No. 16-BG-633 on November 29, 2018, and

       WHEREAS, the District of Columbia Court of Appeals suspended the Respondent for

one (1) year filed November 29, 2018, and it is further

       NOW, THEREFORE, it is this 4th day of December, 2018,

       ORDERED, by the Court of Appeals of Maryland, that the Order for Disbarment entered

on November 30, 2018 be, and it is hereby, STRICKEN, until further order of the Court.




                                                     /s/ Mary Ellen Barbera
                                                     Chief Judge